Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-7, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/154535 A1 (US 2021/0102103 A1 being an English language equivalent) in view of Wicks et al. (US 5,243,012).
WO 2019/154535 A1 discloses an adhesive composition comprising a two component system, wherein one component comprises polyisocyanate and the other component comprises polyaspartate, corresponding to applicants’ claimed polyaspartate; a reactive diluent wherein short chain diols corresponding to applicants’ claimed diol, are disclosed, present in an amount corresponding to that claimed; and an additive corresponding to that claimed, present in an amount corresponding to that claimed.  Within US 2021/0102103 A1, see abstract; paragraphs [0024]-[0035], [0040], [0048]-[0063], [0066], [0073]-[0078], [0084], [0090]-[0094], and [0104]; and Example 2; especially paragraphs [0077] and [0078] and Example 2.  
4.	Though the primary reference discloses the use of a catalyst within paragraph [0083] of US 2021/0102103 A1 to adjust reaction speed, the reference fails to disclose the use of the claimed tin compounds.  However, the incorporation of the claimed tin compounds within a composition comprising polyisocyanate and polyaspartates was known at the time of invention.  See abstract and column 5, line 59 through column 6, line 23 within Wicks et al.  Since one would have been motivated to employ catalysts that promote the reaction between isocyanate groups and hydroxyl groups, given the presence of the diol within the primary reference, the skilled artisan would have been motivated to incorporate the tin catalysts of Wicks et al. in catalytic amounts within the composition of the primary reference.  Regarding claim 16, though the primary reference is considered adequate to disclose the claimed polyisocyanate monomers, the position is further taken, given the similarities between the compositions of the primary and secondary references that it would have been obvious to employ the polyisocyanates, disclosed within column 2, lines 47+ of Wicks et al., as the polyisocyanate of the composition of the primary reference.
5.	The examiner has considered applicants’ amendment and response and the 37 CFR 1.132 declaration, filed 26 August 2022, however, the arguments therein are insufficient to overcome the prior art rejection.  The examiner maintains that it would have been obvious to employ the claimed tin compounds for the purpose of adjusting reaction speed, referenced within paragraph [0083] of the primary reference.  The skilled artisan would have reasonably expected the tin compounds to promote reaction between the isocyanate and hydroxyl compounds.  Furthermore, though applicants argue that the delay in reaction between the isocyanate and polyaspartate would be undesirable, this argued result has not been established in systems that also employ the hydroxyl component.  Also, it has not been established that a delay in reaction would necessarily be undesirable, since a delay could be considered beneficial to permit longer working times and more advantageous placement of the articles to be adhered to each other.  Considering the record as a whole, the position is taken that the evidence of obviousness outweighs the evidence of non-obviousness.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765